 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1325 
In the House of Representatives, U. S.,

May 19, 2010
 
RESOLUTION 
Recognizing National Missing Children’s Day. 
 
 
Whereas, May 25, 2010, will be the 28th National Missing Children’s Day; 
Whereas National Missing Children’s Day honors the obligation of the United States to locate and recover missing children by prompting parents, guardians, and other trusted adult role models to make child safety an utmost priority; 
Whereas in the United States nearly 800,000 children are reported missing a year, more than 58,000 children are abducted by nonfamily members, and more than 2,000 children are reported missing every day; 
Whereas efforts of Congress to provide resources, training, and technical assistance have increased the capabilities of State and local law enforcement to find children and to return them home safely; 
Whereas the 1979 disappearance of 6-year-old Etan Patz served as the impetus for the creation of National Missing Children’s Day, first proclaimed in 1983; and 
Whereas Etan’s photograph was distributed throughout the United States and appeared in media globally, and the powerful image came to represent the anguish of thousands of searching families: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes National Missing Children’s Day and encourages all people in the United States to join together to plan events in communities across the United States to raise public awareness of law enforcement and the issue of missing children and the need to address the national problem of missing children; 
(2)recognizes that one of the most important tools for law enforcement to use in the case of a missing child is an up-to-date, good quality photograph of the child and urges all parents and guardians to follow the important precaution of maintaining such a photograph;  
(3)recognizes the vital role of law enforcement and the criminal justice system in preventing kidnappings and abduction of children while also leading efforts to locate missing children; and 
(4)acknowledges that National Missing Children's Day should remind people in the United States not to forget the children who are still missing and not to waver in the efforts of law enforcement to reunite such children with their families. 
 
Lorraine C. Miller,Clerk.
